DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “winding portions of the two or more coils extend in a spiral shape around a central axis and turns of the winding portions are arranged…” (emphasis added) is regarded as indefinite claim language. Particularly, the claim establishes that each of the coils has a “winding portion” and then recites “the each of the winding portions or a sub-set of the winding portions. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading “turns of each of the winding portions are arranged…”.
Regarding claims 2-3, the claims are rejected based upon their dependency to claim 2.
Regarding claim 6, the limitation “winding portions of the two or more coils extend in a spiral shape around a central axis and turns of the winding portions are arranged…” (emphasis added) is regarded as indefinite claim language. Particularly, the claim establishes that each of the coils has a “winding portion” and then recites “the winding portions” such that it is unclear if Applicant is referring to each of the winding portions or a sub-set of the winding portions. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading “turns of each of the winding portions are arranged…”.
Regarding claims 7-8, the claims are rejected based upon their dependency to claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okunishi (US Pub. 2014/0110061).
Regarding claim 1, Okunishi teaches a filter device ([0063] and Fig. 1, #54(IN) and 54(OUT)) comprising: a plurality of coils arranged coaxially ([0076] and Fig. 4, #104(1) and 104(2) arranged coaxially with a center axis of the shaft #118 for each filter IN/OUT); 5a plurality of wirings ([0063] and Fig. 4, power feed conductor #52(IN) and 52(OUT)), each of which is electrically connected to one end of each of the coils (see Fig. 4, connected to top of each coil); a plurality of capacitors ([0079] and Figs. 3-4, capacitor box #112 with capacitors #106(1) and 106(2)), each of which is connected between the other end of each of the coils and the ground (see Fig. 3, #106 between #104 and ground); and 10a housing ([0079] and Fig. 4, conductive casing #110) electrically grounded (Fig. 4, #110 in contact with bottom wall #10a which is grounded – Fig. 1) and configured to accommodate therein the coils (see Fig. 4), wherein each of the wirings at least partially extends into the housing (Fig. 4, conductors #52 connect to filter terminals T(1) and T(2), which reside within the housing #110) and has a length that is adjustable in the housing (all wires are “adjustable” in length if they are trimmed, bent, folded, coiled, or otherwise changed in configuration; additionally, thermal expansion/contraction of metal wires is a well-known physical phenomenon that would result in an “adjustable” length and/or diameter).
To clarify the record, the claim limitation “and has a length that is adjustable in the housing” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed 

Regarding claim 2, Okunishi teaches wherein the coils form a plurality of coil groups (Figs. 1 and 4, each filter unit #54(IN)/(OUT) comprises coils #104(1)/(2)), each of the coil groups including two or more coils (as in Fig. 4, each filter has #104(1)/(2)); in each of the coil groups, the two or more coils are 20arranged such that winding portions of the two or more coils extend in a spiral shape around a central axis (Fig. 4, coils #104(1)/(2) wound spirally about a center axis of their respective shafts #118) and turns of the winding portions are arranged sequentially and repeatedly in an axial direction (#104(1)/(2) alternate in the vertical direction) in which the central axis extends (each shaft also extends along vertical direction); and 25the coil groups are arranged coaxially with the central axis (see Fig. 4).

Regarding claim 5, Okunishi teaches a plasma processing apparatus ([0054] and Fig. 1, entirety) comprising: 
a chamber ([0054] and Fig. 1, chamber #10); 
20a supporting table configured to support a substrate in an inner space of the chamber ([0055] and Fig. 1, susceptor #12, the supporting table including a lower electrode ([0057] and Fig. 3, lower HF electrode #30) and an electrostatic chuck ([0057] and Fig. 3, electrostatic chuck #32) provided on the lower electrode (see Fig. 3) and 
25a power feeding unit electrically connected to the lower electrode ([0057] and Fig. 1, power feed rod #40 connected to #30) and extending downward from the lower -37-electrode (see Figs. 1&3); 
a conductor pipe ([0080] and Fig. 1, conductive cover #42) that is grounded (see Fig. 1, connected to grounded bottom wall of the chamber) and extends to surround the power feeding unit outside the chamber (Fig. 1, #42 surrounds #40 below a lower part of the chamber); 
a high frequency power source electrically connected 5to the power feeding unit ([0058] and Fig. 1, either HF power supply #34 or #36); and
the filter device of claim 1 (see as reproduced below, for convenience) that is configured to prevent a high frequency power from flowing into a heater controller from the heaters ([0012]: filter unit attenuates/blocks HF noise to the heater power feed line through the heating element), 
***Regarding claim 1, Okunishi teaches a filter device ([0063] and Fig. 1, #54(IN) and 54(OUT)) comprising: a plurality of coils arranged coaxially ([0076] and Fig. 4, #104(1) and 104(2) arranged coaxially with a center axis of the shaft #118 for each filter IN/OUT); 5a plurality of wirings ([0063] and Fig. 4, power feed conductor #52(IN) and 52(OUT)), each of which is electrically connected to one end of each of the coils (see Fig. 4, connected to top of each coil); a plurality of capacitors ([0079] and Figs. 3-4, capacitor box #112 with capacitors #106(1) and 106(2)), each of which is connected between the other end of each of the coils and the ground (see Fig. 3, #106 between 
wherein each of the wirings of the filter device 10connects each of the coils with each of the heaters (see Fig. 3, coils #104 connected through wirings to heaters #50).

Regarding claim 6, Okunishi teaches wherein the coils form a plurality of coil groups (Figs. 1 and 4, each filter unit #54(IN)/(OUT) comprises coils #104(1)/(2)), each of the coil groups including two or more coils (as in Fig. 4, each filter has #104(1)/(2)); in each of the coil groups, the two or more coils are 20arranged such that winding portions of the two or more coils extend in a spiral shape around a central axis (Fig. 4, coils #104(1)/(2) wound spirally about a center axis of their respective shafts #118) and turns of the winding portions are arranged sequentially and repeatedly in an axial direction (#104(1)/(2) alternate in the vertical direction) in which the central axis extends (each shaft also extends along vertical direction); and 25the coil groups are arranged coaxially with the central axis (see Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Okunishi (US Pub. 2014/0110061) as applied to claims 1-2 and 5-6 above, and further in view of Hiramitsu (US Patent 7,938,694).
The limitations of claims 1-2 and 5-6 are set forth above.
Regarding claim 3, Okunishi teaches wherein each of the wirings includes: a first portion ([0063] and Fig. 3, internal conductor #51(IN1/IN2 and #51(OUT1/OUT2)); and 5a second portion ([0063] and Fig. 3, feed conductor #52(IN1/IN2 and 

Okunishi does not explicitly teach wherein the second portion is slidably in contact with the first portion such that an overlap length between the first portion and the second portion is adjustable.
However, Hiramitsu teaches wherein a second portion (Hiramitsu – Col. 4, Lines 13-24 and Fig. 6, partner terminal T) is slidably in contact with a first portion (Hiramitsu – C4, L13-24 and Fig. 6, terminal inserting portion #30) such that an overlap length between the first portion and the second portion is adjustable (Hiramitsu – C4, L25-27 and Fig. 6: describes fitting of T inside #30 along direction C and would be capable of adjusting the amount of insertion of T).
Okunishi and Hiramitsu both teach electrical wiring terminal design, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the connection structure of the internal conductor/feed conductor of Okunishi (as can be best seen in Figs. 7,9) to the insertable/adjustable structure as taught by Hiramitsu in order to facilitate easy fitting/separation even if space for fitting is limited (Hiramitsu – C2, L9-14).
To clarify the record, the claim limitation “is slidably in contact with the first portion such that an overlap length between the first portion and the second portion is adjustable” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation 

Regarding claim 4, Okunishi appears to teaches wherein the first portion is formed in a cylindrical shape (Okunishi Fig. 9, lower end of #51 appears to be shown as a cylinder), the second portion is insertable into the first portion (Okunishi Fig. 9, upper end of #52 inserted inside the cylinder-shaped #51), and 15the overlap length is an insertion length of the second portion inserted into the first portion (Okunishi – Fig. 9, length of #52 inside #51 at the base of #28).

Alternatively/additionally, as claim 3 modifies this structure with that of Hiramitsu, Hiramitsu teaches wherein the first portion is formed in a cylindrical shape(Hiramitsu – Fig. 6: terminal portion #30 shown as a hollow cylinder), the second portion is insertable into the first portion (Hiramitsu – Fig. 6, T insertable into #30), and the overlap length is an insertion length of the second portion inserted into the first portion (Hiramitsu – C4, L25-28: describes insertion of T into #30 to form an “overlap length”).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the connection structure of the internal conductor/feed conductor of Okunishi (as can be best seen in Figs. 7,9) to the 

To clarify the record, the claim limitation “is insertable into the first portion” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Okunishi apparatus would be capable of performing the intended use, as set forth above.

Regarding claim 7, Okunishi teaches wherein each of the wirings includes: a first portion ([0063] and Fig. 3, internal conductor #51(IN1/IN2 and #51(OUT1/OUT2)); and 5a second portion ([0063] and Fig. 3, feed conductor #52(IN1/IN2 and #52(OUT1/OUT2)) electrically connected to one end of a corresponding one of the coils (see Fig. 3, #52 connected to #104).

Okunishi does not explicitly teach wherein the second portion is slidably in contact with the first portion such that an overlap length between the first portion and the second portion is adjustable.
However, Hiramitsu teaches wherein a second portion (Hiramitsu – Col. 4, Lines 13-24 and Fig. 6, partner terminal T) is slidably in contact with a first portion (Hiramitsu 
Okunishi and Hiramitsu both teach electrical wiring terminal design, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the connection structure of the internal conductor/feed conductor of Okunishi (as can be best seen in Figs. 7,9) to the insertable/adjustable structure as taught by Hiramitsu in order to facilitate easy fitting/separation even if space for fitting is limited (Hiramitsu – C2, L9-14).
To clarify the record, the claim limitation “is slidably in contact with the first portion such that an overlap length between the first portion and the second portion is adjustable” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Okunishi apparatus would be capable of performing the intended use, as set forth above.

Regarding claim 8, Okunishi appears to teaches wherein the first portion is formed in a cylindrical shape (Okunishi Fig. 9, lower end of #51 appears to be shown as 

Alternatively/additionally, as claim 3 modifies this structure with that of Hiramitsu, Hiramitsu teaches wherein the first portion is formed in a cylindrical shape(Hiramitsu – Fig. 6: terminal portion #30 shown as a hollow cylinder), the second portion is insertable into the first portion (Hiramitsu – Fig. 6, T insertable into #30), and the overlap length is an insertion length of the second portion inserted into the first portion (Hiramitsu – C4, L25-28: describes insertion of T into #30 to form an “overlap length”).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the connection structure of the internal conductor/feed conductor of Okunishi (as can be best seen in Figs. 7,9) to the insertable/adjustable structure as taught by Hiramitsu in order to facilitate easy fitting/separation even if space for fitting is limited (Hiramitsu – C2, L9-14).

To clarify the record, the claim limitation “is insertable into the first portion” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawasaki (US Patent 7,718,930) teaches an apparatus with similar heating wire connection structure (Figs. 2, 4, 6, 10, 13). Thom (US Pub. 2010/0157552) teaches a plurality of coils structured coaxially and radially within each other (par. [0113]). Yamazawa (US Patent 8,398,815) teaches a similar RF filter coil system with separate coil groups (Fig. 6) and radially arranged coil groups (Fig. 16).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718